ORDER
PER CURIAM.
On December 20, 1991, this case was dismissed for lack of jurisdiction by a single judge. On January 3, 1992, appellant filed a pleading which the Court will construe as a motion for review of the dismissal by a three-judge panel. Appellant’s motion was received within 14 days after the date of the decision of which review is being requested, pursuant to Rule 35(b) of this Court’s Rules of Practice and Procedure.
Upon consideration of appellant’s motion for review by a three-judge panel, it is by the panel
ORDERED that appellant’s motion for review is denied.